In response to the petition for rehearing, it is proper to say that we fully realize the apparent hardship of the case so far as the plaintiff is concerned. But so far as the defendant Hampton is concerned, we see no force in any of the points made by counsel for plaintiff, all of which are correctly decided in the department opinion. We do not hold that plaintiff is without remedy by way of damages as to defendant herein, whose default was regularly entered, and as to whom no judgment has been given. Whether or not such relief can now be awarded against him in this action is a question that has never been suggested by counsel either in the lower court or in this court.
The petition for rehearing is denied.